Citation Nr: 1234043	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  06-30 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for a bowel disability, to include as secondary to service-connected PTSD.

2. Entitlement to service connection for a bladder disability, to include as secondary to service-connected PTSD.

3. Entitlement to service connection for nerve damage, claimed as left foot drop and partial paralysis of the left lower extremity, to include as secondary to service-connected PTSD.

4. Entitlement to service connection for spinal cord damage with residual low back disability, to include as secondary to service-connected PTSD.

5. Entitlement to service connection for a hip disability, to include as secondary to service-connected PTSD.

6. Entitlement to service connection for a knee disability, to include as secondary to service-connected PTSD.
7. Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD.

8. Entitlement to service connection for an immunity disorder, to include as secondary to service-connected PTSD.

9. Entitlement to service connection for a spleen disability, to include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to November 1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision in October 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In December 2009, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a bowel disability, a bladder disability, nerve damage, claimed as left foot drop and partial paralysis of the left lower extremity, spinal cord damage with residual low back disability, a hip disability, a knee disability, erectile dysfunction, an immunity disorder, and a spleen disability, all of which resulted from a gunshot wound received in January 1971, which he asserts was caused by his then-undiagnosed PTSD.  

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

In this instance, the identified disabilities for which service connection is sought have been shown by competent evidence, specifically the VA treatment records, and the Veteran currently has a service-connected disability, PTSD.  The question that remains is whether there is competent evidence that the Veteran's service-connected PTSD caused or aggravated any of these identified disabilities.  Because service connection was not in effect for PTSD at the time of the gunshot wound, secondary service connection for these disabilities may not be established as due to service-connected PTSD.  Notably, service connection was granted for PTSD, effective November 2004.  However, at present there is no competent medical evidence with respect to whether the service-connected PTSD has aggravated any of the disabilities on appeal.  Therefore, an additional VA examination, or multiple examinations, should be scheduled in order to obtain the necessary evidence and fulfill VA's duty to assist.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an appropriate VA examination or examinations to determine whether it is at least as likely as not (50 percent probability or more) that any of his current disabilities on appeal - bowel disability, bladder disability, nerve damage, claimed as left foot drop and partial paralysis of the left lower extremity, spinal cord damage with residual low back disability, hip disability, knee disability, erectile dysfunction, immunity disorder, or spleen disability - has been or is currently aggravated by his service-connected PTSD.  The examiner(s) is/are advised that service connection for PTSD was granted in November 2004, and that any aggravation occurring after that time should be considered.

The examiner(s) should provide specific information regarding the nature of the aggravation of any of these disabilities.  The examiner(s) should provide the rationale for any opinion(s) rendered.  A copy of the claims file should be provided to the examiner(s) for review.

In formulating the opinion, the examiner(s) is/are advised that the term "aggravation" means a permanent increase in the underlying disability, that is, an irreversible worsening of the specific disability being evaluated beyond the natural clinical course and character of the condition due to PTSD or the symptoms or effects thereof, as contrasted to a temporary worsening of symptoms. 

Also, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against aggravation is so evenly divided that it is as medically sound to find in favor of aggravation as it is to find against aggravation. 

If, however, after a review of the record, the examiner(s) conclude(s) that there is insufficient information to provide a requested opinion without resort to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding whether the disabilities in question have been aggravated by the Veteran's service-connected PTSD. 

2. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate whether any notice that was sent was returned as undeliverable.

3. On completion of the foregoing, the claim should be adjudicated.  If any aspect of the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claims.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


